Title: To George Washington from John Graham, 2 June 1782
From: Graham, John
To: Washington, George


                  We whose names are under written
                     Niack June the 2nd
                     1782
                  Stimulated by those powerfull motives justice and humanity which
                     ough to actuate the brest of every sincer freind to his country, beg leave to
                     adress your Excellency, on behalf of Capt. Pray, officers, and Soldiers under
                     his command, during their residence at this post And the more so when we think
                     that some persons from sinister viws whos conduct may have cros’t the line of
                     Capt. Pray’s duty are by unjustifyable measures endevouring to have him removd.
                  We think it but a duty we owe to him those under his command our
                     selves and contry in General to express our approbation of his conduct as a
                     worthy officer and diserving the esteem of all who wish well to the cause on
                     which he is engagd.
                  We therefore do him the justice to say that it is our opinion
                     that every exertion on his part hath been made to protect the inhabitants, both
                     from the depridations of the enemy and the disagreeable consiquences which
                     often attend Soldiers being Quarterd among citizans.
                  That he hath at all times both kept himself and all others (so
                     far as hath been in his power) from all unlawfull intercorse with the enemy.
                  These our sentiments we big leave to lay before your Excellency
                     as we think it but a just obligation we are under to those gentlemen who have
                     merited it from us and their country in General.
                  
                  
                                       John Graham
                            
                            signed also by 23 others
                        